United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 17, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-21166
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

QUINTON TAVARES KOONTZ,
                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:03-CR-106-1
                      --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Quinton Tavares Koontz (“Koontz”) appeals his sentences for

possession of a firearm by a felon, using or carrying a firearm

during and in relation to a drug trafficking crime, possession

with intent to distribute cocaine, and possession with intent to

distribute five grams or more of cocaine base.    Koontz argues

that under Blakely v. Washington, 124 S. Ct. 2531 (2004), the

district court should have assigned the burden of proof regarding

a reduction for acceptance of responsibility to the Government,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-21166
                                -2-

pursuant to U.S.S.G. § 3E1.1(b).   He thus contends that the

district court erred in not giving him an additional one-level

decrease in his offense level under U.S.S.G. § 3E1.1(b) for

acceptance of responsibility.   He argues that this court should

reverse his sentences and remand his case for resentencing.

     Koontz does not specifically argue that the district court

erred in finding that he was not eligible for the additional one-

level decrease to his offense level under U.S.S.G. § 3E1.1(b).

Rather, his entire argument relates to who bears the burden of

proof for a reduction under U.S.S.G. § 3E1.1(b) in the wake of

Blakely.   Koontz’s reliance on Blakely is misplaced because this

court held in United States v. Pineiro, 377 F.3d 464, 465-66 (5th

Cir. 2004), petition for cert. filed (U.S. July 14, 2004) (No.

04-5263), that Blakely does not apply to the United States

Sentencing Guidelines.   Accordingly, Koontz’s argument has no

merit and his sentence is AFFIRMED.   Koontz’s motion to

substitute counsel is DENIED.